Title: From Thomas Jefferson to John Smith, 13 December 1802
From: Jefferson, Thomas
To: Smith, John


          
            Th: Jefferson to General John Smith. 
            Dec. 13. 1802.
          
          Altho’ the subject of the inclosed letter is at a distance from your local position, yet you may have opportunities of making enquiry from your colleagues & others, so indirectly as not to have it’s drift observed, how far it is expedient to make the removals proposed. the present state of parties in New York increases much the difficulty of obtaining and estimating information as to characters. if the persons proposed to be removed have been guilty of official delinquencies, or have been active in electioneering in favor of those whose object is to overthrow the established order of things, or openly zealous to discredit the existing functionaries legislative or Executive, there would be no hesitation to remove. otherwise it should be avoided. health & friendly salutations.
         